DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-5 are rejected under 35 U.S.C. 101 because to an abstract idea without significantly more. The claim recites a method of controlling a fuel cell system comprising performing highland control for increasing an amount of electric power generated per unit time by the fuel cell and increasing a rotational speed of the compressor such that an operating point of the compressor falls outside a surging region, in comparison with a case where a highland condition that an outside air pressure is lower than an outside air pressure threshold determined in advance is not fulfilled, when the highland condition is fulfilled in starting electric power generation by the fuel cell with no specific actions. The claim amounts to a thought or mental process. This judicial exception is not integrated into a practical application because the claim does not recite specific actions or fuel cell system parts involved in the determining and preventing steps. The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a fuel cell system comprising ... a control unit that is configured to perform control of the fuel cell system, wherein the control unit is configured to perform highland control for increasing an amount of electric power generated per unit time by the fuel cell and increasing a rotational speed of the compressor such that an operating point of the compressor falls outside a surging region, in comparison with a case where a highland condition that the outside air pressure determined from the outside air pressure-associated information is lower than an outside air pressure threshold determined in advance is not fulfilled, when the highland condition is fulfilled in starting electric power generation by the fuel cell. However, the claim does not specify which actions are involved in the comparison and what is the advantage of the comparing the two cases of highland condition. Claim 1 thus does not clearly define the function of the control unit which Applicant regards as the invention. 	Claims 2-3 are rejected for the indefinite claim 1.

	Claim 4 rejected for the indefinite claim 5.
The examiner has examined the claimed invention to the best of her understanding of claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160308228 (Hereinafter referred to as Takahashi).


	Takahashi discloses a fuel cell system and a method of controlling the fuel cell system including: a fuel cell stack that is supplied with an oxidant gas and a fuel gas to generate electric power; a centrifugal compressor that compresses and supplies the oxidant gas to the fuel cell stack; a regulating valve that controls pressure at an outlet of the compressor; and a control unit that controls the compressor and the regulating valve, wherein the control unit includes: a command unit that determines a rotation speed of the compressor and an open degree of the regulating valve based on a target air flow rate corresponding to a current value instructed to the fuel cell stack, actuates the compressor based on the determined rotation speed, and actuates the regulating valve based on the determined open degree; an actual air flow rate acquisition unit that acquires a value of an actual flow rate of air supplied to the fuel cell stack while the compressor and the regulating valve operate based on commands from the command unit; and an air flow rate difference acquisition unit that calculates a difference between the actual flow rate of air and the target air flow rate; and a feedback control unit that reduces the difference in air flow rate by changing the open degree of the regulating valve while maintaining the rotation speed of the compressor (paragraphs [0005], [0012], [0024] and Figs. 1-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722